DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 are presented for examination.  This office action is in response to the application filed on 7/27/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2020 is being considered by the examiner.

Specification
The status of the related U.S. applications must be updated in the Related Applications section and in any other corresponding area in the specification, if any.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “lookup request”, “reader node”, and “bit map” aspects of the invention should be mentioned in the title so that the title is more descriptive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 11, 14, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (Roberts) US Patent Pub No. 2018/0143905.
As to claims 2, 16, and 21, Roberts discloses the claimed invention.  Roberts discloses a computer-implemented method implemented in a computer system, comprising: receiving a lookup request at a node (Para [0020]   “if processor core 110(1) of node 1 (e.g., the requesting node) requests a read access to a cache line stored within local cache 116(N) of node N and the home node (i.e., the node that stores memory and coherence state for the cache line in question) for that memory location is within node 2” and para [0021] “each node 102-106 includes a directory (not shown in FIG. 1) that is used to identify which nodes have cached copies of data corresponding to a particular address in main memory. The directories maintain information regarding the current sharers of a cache line in system 100 and track latency times for memory access requests to main memory and to caches containing copies of data cached from the main memory of the processing node in which it resides” coherence state and directory read on this limitation)  wherein the computer system implements the node, the lookup request is received from a reader node (Para [0020]   “if processor core 110(1) of node 1 (e.g., the requesting node) requests a read access”), the node 

As to claims 3 and 17, Roberts discloses the invention as claimed the above.  
Roberts further discloses wherein the permitting the reader node to access the data object comprises at least one of permitting the reader node to read the data object from the cache ( para [0035] “a cache hit or a cache miss to indicate whether the requested data is found within cache memory” and para 

As to claim 4, Roberts discloses the invention as claimed the above.  
Roberts further discloses selecting the node as an owner node (Para [0020]  home node), wherein the selecting is performed by the reader node (Para [0020]   “if processor core 110(1) of node 1 (e.g., the requesting node) requests a read access to a cache line stored within local cache 116(N) of node N and the home node (i.e., the node that stores memory and coherence state for the cache line in question) for that memory location is within node 2”  reads on this limitation).  

As to claim 5, Roberts discloses the invention as claimed the above.  
Roberts further discloses wherein the node is selected based on at least one of a random selection method, a circular selection method, a cache characteristic selection method (para [0031] “Typically, directories (e.g., directories 242-248 for nodes 1-N, respectively) are used to identify which nodes have cached copies of data 

As to claim 11, Roberts discloses the invention as claimed the above.  
Roberts further discloses determining whether the data object is in a cache of the reader node (para [0035] “a cache hit or a cache miss to indicate whether the requested data is found within cache memory”); in response to the data object being in the cache of the reader node, serving the data object from the cache of the reader node (para [0035] “a cache hit or a cache miss to indicate whether the requested data is found within cache memory”); and in response to the data object not being in the cache of the reader node, sending the lookup request to the node (para [0031] “Typically, directories (e.g., directories 242-248 for nodes 1-N, respectively) are used to identify which nodes have cached copies of data corresponding to a particular address in main memory.”).  

As to claim 14, Roberts discloses the invention as claimed the above.  
Roberts further discloses receiving an instruction to store the data object in the cache (para [0013] “Primary caches (i.e., those used to store most frequently used information by processor cores) will be referred to generically herein as "local caches", whereas secondary caches (i.e., those used to store less frequently used information than a local cache, such as L2 caches, L3 caches, etc.) that are used to store at least some information stored in the primary caches of two or more processor cores shall be referred to generically herein as "shared caches".”), wherein the data object is read from a shared storage device (Para [0014] “The shared caches 114 can be used by .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (Roberts) US Patent Pub No. 2018/0143905 in view of Jain et al. (Jain) US Patent Pub No. 2017/0004083.
As to claims 6 and 18, Roberts discloses the invention as claimed the above.  
However Roberts does not specifically disclose attempting to acquire a lock for the data object, wherein the lock is managed by a global lock manager that implements a distributed locking mechanism in the cluster. 

One of ordinary skill in the cluster nodes system art familiar with Roberts and looking at Jain would have recognized that the data access performance of Roberts would have been enhanced by including attempting to acquire a lock for the data object, wherein the lock is managed by a global lock manager that implements a distributed locking mechanism in the cluster thereby increasing throughput and reliability.  The ability to increase system throughput and reliability are a highly desirable feature in the cluster node environment of Roberts. Also the ability to increase the throughput and reliability provide sufficient suggestion and motivation to one of ordinary skill in the memory art to include attempting to acquire a lock for the data object, wherein the lock is managed by a global lock manager that implements a distributed locking mechanism in the cluster.  
Roberts and Jain are analogous art because they are from the, “same field of endeavor” of cluster nodes system architectures.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate attempting to acquire a lock for the data object, wherein the lock is managed by a global lock manager that implements a distributed locking mechanism in the cluster as taught by Jain into Roberts for the advantages stated above.

As to claims 8 and 20, Roberts and Jain discloses the invention as claimed the above.  
Jain further discloses in response to the lock not being acquired (Fig. 2 S250 No path), selecting another node of the plurality of nodes, wherein the selecting is performed by the reader node, and the another node is one of the plurality of nodes other than then node (paras [0031-0033]).  

As to claim 9, Roberts and Jain discloses the invention as claimed the above.  
Jain further discloses granting (Fig. 2 S270, Grant Lock) the lock, wherein the lock is granted by the global lock manager.  

As to claim 10, Roberts and Jain discloses the invention as claimed the above.  
Jain further discloses wherein the lock comprises lock information regarding the data object, and the lock information is maintained by the global lock manager (para [0028] “FIG. 2 illustrates actions that can be performed by a global lock manager to manage and facilitate the locking and unlocking of data across multiple nodes of a cluster, particularly with respect to data stored in a cache of one or more nodes in that cluster, according to one embodiment. In one embodiment, the steps of method 200 can be performed by a global lock manager (GLM), such as any of the global lock managers 150. Method 200 can begin at 210, when an I/O request is received. Although not required, this I/O .  

Allowable Subject Matter
Claims 7, 12, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the 

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vo Tim can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG C KIM/Primary Examiner, Art Unit 2138